DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2020 has been entered.

Status of the Claims
Claims 1-6, 11-12 and 14-20 are cancelled.
Claims 7-10, 13 and 21-36 are pending.
Claims 7-10, 13 and 21-36 are rejected.
Claims 7, 24 and 36 are objected.

Applicant’s Response

Applicant's response, filed 5 June 2020 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 March 2020, 6 May 2020, 18 August 2020, 15 September 2020, 15 December 2020, 28 January 2021, 11 March 2021, 14 April 2021, 2 July 2021 and 11 august 2021 are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of the documents are included with this office action.

Application Data Sheet
The corrected Application Data Sheet filed on 13 of September 2018 was previously acknowledged. It is noted however the following deficiencies are noted:
US 15/187,739 is indicated as “pending”. This case has been issued as US 10,588,565
US 14/244,720 is indicated as “pending”. This case has been abandoned.
US 13/070,189 is indicated as “pending”. This case has been issued as US 10,729,357.
US 15/036,782 is indicated as “pending”. This case has been issued as US 10,140,837
The Applicant is asked to file a corrected Application Data Sheet with the correct Application Status.

Claim Interpretation
The following recitations are not considered as limiting the scope of the claimed methods and system for the reasons stated below:
“.....for defining a lateral rotation of the person to or from a right-rotated orientation or a left-rotated orientation” in claim 7 lines 4-5 and in claim 36 lines 4-5. This recitation is directed to an intended use of the position management protocol.
to generate inclination angle sensor data associated with the person’s torso” in claim 7 line 7 and in claim 36 line 7. This recitation is directed to an intended outcome of the step of using at least one sensor.
“.....to reduce the development of a pressure ulcer” in claim 7 lines 23-24 and in claim 36 line 20. This recitation is an intended outcome of the step of effecting a lateral movement of the person.
“reducing the development of pressure ulcers” in claim 7 lines 13-14. This limitation is directed to an intended outcome of subsequently implementing the position management protocol.
“.....for reducing a likelihood of a pressure ulcer” in claim 23. This recitation is directed to an intended use of the position management protocol. 
“.....to reduce the development of pressure ulcers”  in claim 36 line 11. This recitation is an intended outcome of the step of implementing the position management protocol.

Specification
The Specification filed 6 September 2017 is objected to because of the following informalities:
Paragraph 4 refers to the term “micro-circulation” (with a hyphen). Then paragraph 214 refers to the same term without a hyphen as “microcirculation”. The recognized term in the art is “microcirculation” without a hyphen. The Applicant is asked to correct the term in paragraph 4. 
Paragraph 17 the term “at-risk” should be replaced with “at risk” (without a hyphen) since this is the term used throughout the Specification. See paragraphs 47, 49, 86, 99, 216 and 227.
The term “processor” and “microprocessor” are used interchangeably through the Specification and both terms are denoted with reference number “310”. For the sake of consistency the Applicant is asked to amend the specification to refer either to a processor or a microprocessor. It is noted that figure 3 refers to a Microprocessor as the element associated with reference number 310.
At paragraph 110 line 2, the term “care” should be replaced with “case” to read as follows: “In this case, orient means to determine the direction of the accelerometer...”.
At paragraph 110 line 15 the term “at” before “placed” should be deleted to read: “Thus, the sensor unit can be [[at]] placed at any angle....”.
At paragraph 110 line 16 the term “able to”  should be deleted to read: “.....and the system will be 
At paragraph 122 there appears to be a grid or grid symbol before “To facilitate properly orienting.....”. The Applicant is asked to remove said symbol.

    PNG
    media_image1.png
    54
    968
    media_image1.png
    Greyscale



At paragraph 139 lines 9 and 10  a space is missing between “methods” and “for” and, the hyphen in “care-giver” should be deleted since the term used throughout the Specification is “caregiver”.
At paragraph 147  the term “de-pressurization” should be replaced with “depressurization” (without a hyphen) as this is the term used through the Specification. 
Appropriate correction is required.

Claim Objections
Claims 7, 24 and 36 are objected to because of the following informalities:  
In claim 7 line 19, the comma (,) after “threshold” should be replaced with a semicolon (;).
In claim 24 lines 9-10 the recitation of “a time or frequency threshold corresponding with at least one defined lateral orientation...” is grammatically incorrect. The claim should read “a time or frequency threshold that corresponds with at least one defined lateral orientation”.
In claim 36 line 13 the “and” after “orientation;” should be deleted.
In claim 36 line 16 the comma (,) after “threshold” should be replaced with a semicolon (;).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A. Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 24 is directed to a system for managing a position management protocol comprising a wearable sensor configured to generate sensor data indicative of torso inclination angle and lateral orientation of a person and further comprising a processor communicatively coupled to the at least one sensor. The claim further recites that the processor is configured to implement the position management protocol of the person and to subsequently implement an adjusted position management protocol (see claim 24 lines 8-9 and 15-16). The Specification does not provide a specific definition for the term “position management protocol”. However, the Specification refers to turning/repositioning schedules and protocols (see Specification at paragraphs 10, 51, 55-56, 53, 62-63, 158 and 147) which comprise repositioning maneuvers (see paragraphs 63, 139, 158 and 176) to relieve or eliminate pressure in certain body areas (depressurization). See Specification at paragraph 160. As such, the broadest most reasonable interpretation of the term “position management protocol” in light of the Specification is a set of maneuver guidelines pertaining timing, frequency and intervals for turning a patient as well as turn parameters (i.e. orientation, angle). The Specification does not provide a specific definition for the term “implement”. The dictionary meaning of this term is to put into effect, perform or carry out. The Specification does not adequately describe a processor which is configured to implement (put into effect or carry out) a position management protocol (maneuvers related to a turning/repositioning schedule) or an adjusted position management protocol. The Specification describes a patient orientation and surface pressure monitoring system comprising sensors placed on a patient for determining patient orientation and surface pressure distribution (see paragraph 64) and, comprising sensors placed on a support surface to determine perfusion, orientation and other biometric data (see paragraph 179). The system includes a processing unit which analyzes the sensor information to determine care recommendations (see paragraph 49 and Figure 2A). The Specification explicitly describes that it is either the caregiver or the automated care system (support surface)  which use the recommendations to modify the positioning of the patient (see paragraphs 48, 71, 192 and 209):

[00048] Depending upon the embodiment, the output of the host system can provide direction to an automated care system, as shown at 130, or can display messages for the attention of a caregiver as shown at 140. In the latter instance, the caregiver uses the suggestions from the system together with training and judgment and makes a determination regarding management of a patient’s care, as shown at 150.

[00071] The patient orientation and surface pressure monitoring system described herein can be designed to automatically feedback directly into the pressure control system of patient support surfaces. Many support surfaces are capable of regulating surface pressure at discrete locations. By providing the pressure control system with information regarding the patient’s position, orientation, location, movements, and surface pressure distribution overtime, the surface pressure of the support surface can be optimized. The surface pressure can also be regulated such that the patient is automatically rolled or repositioned to relieve pressure on any high-risk areas.

[000192] ...... The support system can be programmed such that pressure relieving or pressure eliminating maneuvers are performed at or around areas demarcated by magnetic materials placed on the user’s body.

[000209].... If areas of abnormal perfusion are detected, the support system can automatically optimize surface interface pressure at those locations, and caregivers
can be alerted. Pressure optimizing maneuvers performed by the support system can be used to promote blood flow to critical areas.


The Specification does not provide a written description for a processor that is configured to put into effect (implement) a turning/repositioning protocol (position management protocol). The processor is only described as configured to analyze data, monitor and track orientation, timing in a specific position and frequency of turning based on the sensor data (see ¶ 49, 147, 160 and 169)  and, further configured to provide a care recommendation to a caregiver (see ¶ 49 and 160) or, to provide feedback to the pressure control system of a patient support so that said support can automatically alter the surface pressure (see ¶ 178). As such, the implementation of the position management protocol is performed by either the caregiver or the automated care system (pressure control system of a patient support). A person of ordinary skill in the art at the time the application was filed would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure as filed because at the time of filing there was no knowledge in the art of processors or microprocessors configured to put into effect a turning schedule of a patient including repositioning a patient. At the time the application was filed a processor or microprocessor was defined as an integrated circuit (chip) capable of  being programmed for interpreting and executing program instructions as well as handle arithmetic operations. Evidence of this fact can be found in Britannica, The Editors of Encyclopaedia. "Microprocessor". Encyclopedia Britannica, 14 Nov. 2019. The Applicant has not provided a special definition for the term processor or microprocessors and therefore this term is interpreted based on its plain meaning and as it is known in the art. A processor cannot “implement” a maneuver to modify the position and/or orientation of a patient. As such, the originally filed disclosure does not convey possession of a processor configured to implement a position management protocol and an adjusted position management protocol.
B. Claims 24-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 24 is directed to a system for managing a position management protocol comprising a wearable sensor configured to generate sensor data indicative of torso inclination angle and lateral orientation of a person and further comprising a processor communicatively coupled to the at least one sensor. The claim further recites that the processor is configured to subsequently implement an adjusted position management protocol....wherein the implementing the adjusted position management protocol includes: determining, based on the adjusted time or frequency threshold applied to the sensor data indicating the lateral orientation of the person, a recommended repositioning of the person to reduce the development of a pressure ulcer; causing an output device to output a human-perceptible reposition notification in response to determining the recommended repositioning of the person; identifying, based on further sensor data from the at least one sensor, an executed repositioning of the person to an adjusted position; and analyzing the adjusted position with respect to the adjusted position
management protocol. (See claim 24 lines 18-28). 
There is no support in the Specification that implementing the adjusted position management protocol by the processor includes determining a recommended repositioning of the person, causing an output device to output a notification, identifying an executed repositioning and analyzing and adjusted position. These processes are described in the Specification as performed by the system prior to providing a recommendation for repositioning and/or after the patient has been repositioned. See Specification at paragraphs 50-56, 63, 138 and Figure 2B. The Specification does not provide a specific definition for the term “implement”. The dictionary meaning of this term is to put into effect, perform or carry out. The implementation of the position management protocol is described in the Specification as maneuvers that allow for the patient to be preferentially positioned onto regions of the body that have a low pressure dose. See paragraph 138. These repositioning maneuvers are performed by a care provider or by an automated care system. See paragraphs 2, 48, 176, 192 and Figure 1.
Further, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation a processor configured to.... subsequently implement an adjusted position management protocol....wherein the implementing the adjusted position management protocol includes: determining, based on the adjusted time or frequency threshold applied to the sensor data indicating the lateral orientation of the person, a recommended repositioning of the person to reduce the development of a pressure ulcer; causing an output device to output a human-perceptible reposition notification in response to determining the recommended repositioning of the person; identifying, based on further sensor data from the at least one sensor, an executed repositioning of the person to an adjusted position; and analyzing the adjusted position with respect to the adjusted position management protocol.
Claims 25-35 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-10, 13 and 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Claim 7 lines 9-10 recites: “determining, by a processor communicatively coupled with the at least one sensor, a torso inclination angle of the person’s torso based on the inclination angle sensor data” and claim 36 lines 8-9 recites: “automatically adjusting, by a processor communicatively coupled with at least one sensor, the lateral orientation angle threshold as a function of the inclination angle sensor data”.
The claims are unclear as to what is the basis for the determination of the torso inclination angle (claim 7) and for the adjustment of the lateral orientation angle threshold (claim 36). As explained in the claim interpretation section above, the recitation of “to generate inclination angle sensor data...” is directed to an intended outcome of the step of using a sensor and does not limit the scope of the claims. There is no recitation in the claim that the method includes a step of acquiring or generating inclination angle sensor data associated with the person’s torso. 
The examiner suggests the following clam language to obviate the rejection: 
“generating (or acquiring) torso inclination angle senor data via at least one sensor of a wearable sensor device directly or indirectly secured to the person‘s torso 
In claim 7 line 14 and in lines 18-19  there is lack of antecedent basis in the claim for “the adjusted lateral orientation angle threshold”. Claim 7 lines 11-12 recites that it is the lateral rotation angle threshold what is being adjusted. The following language is suggested to obviate the rejection:
“.....the adjusted lateral rotation angle threshold”.
Claim 7 lines 13-24 recite and claim 36 lines 10-20  recite that the subsequently implementing the position management protocol with the adjusted lateral orientation angle threshold (claim 7) and the adjusted lateral rotation angle threshold  (claim 36) includes the following steps:
receiving, from the wearable sensor device, orientation-related sensor data associated with the person's orientation; 
identifying a lateral rotation of the person to or from the right-rotated orientation or left-rotated orientation based on the orientation-related sensor data and the adjusted (lateral) orientation angle threshold, 
 outputting, (via a visual or audible output device), a human-perceptible notification based on the identified lateral rotation of the person to or from the right-rotated orientation or left- rotated orientation; and 
effecting (performing) a lateral movement of the person in response to the human- perceptible notification to reduce the development of a pressure ulcer”.
The claims are unclear as to what aspect of the protocol is being “subsequently implemented” by the steps of receiving sensor data, identifying a lateral rotation and outputting a notification. The Specification does not provide a specific definition for the term “position management protocol”. However, the Specification refers to turning/repositioning schedules and protocols (see Specification at paragraphs 10, 51, 53, 55-56, 62-63, 158 and 147) which comprise repositioning maneuvers (see paragraphs 63, 139, 158 and 176) to relieve or eliminate pressure in certain body areas (depressurization). See Specification at paragraph 160. As such, the broadest most reasonable interpretation of the term “position management protocol” in light of the Specification is a set of maneuver guidelines pertaining timing, frequency and intervals for turning a patient as well as turn parameters (i.e. orientation, angle, position). See Specification at paragraphs 87-89.  The recitation in the claims that the “implementing” (i.e. putting into effect or effecting) the “position management protocol” as including receiving data and identifying a lateral rotation of a person is unclear as to what aspects of the repositioning schedule and guidelines  are “implemented” by these steps. None of these steps are related to maneuvers to adjust or modify time and intervals of repositioning and/or to parameters related to a change in orientation, angle or position of a patient. These steps are directed to receiving data, analyzing data (identifying) and outputting a notification. 
If the Applicant’s intention is to set forth that these steps are performed after implementing a repositioning protocol the claims should be amended accordingly. Clarification is requested.
Claim 24 lines 8-10 recites: “.....wherein the position management protocol defines a time or frequency threshold corresponding with at least one defined lateral orientation or lateral orientation change of the person”. The claim is unclear what aspect of a time or frequency threshold is analogous to or has a close similarity (i.e. corresponds /corresponding) with a defined lateral orientation or lateral orientation change of a person. The relationship between the time and frequency threshold and the lateral orientation/lateral orientation change is unclear.  The Specification at paragraph 147 describes:
“In such a fashion, the system can optimize a patient turning schedule and ensure that patients are turned as often as necessary, but not more often than necessary. The system can also ensure that patients are turned with sufficient frequency and with sufficient de-pressurization intervals so as to provide sufficient time for tissue perfusion”.
The Specification at paragraph 158 describes: 
“Changes in regimen can include, but are not limited to, frequency of turns, time spend in a given position, time that certain areas of tissue spend in depressurized states, orientation angle, amount of pressure and time spend on wounded or previously wounded areas, etc.”

To obviate this rejection, the Examiner suggests amending the claim to clarify whether the time threshold corresponds to a time limit that a patient can be in a defined lateral orientation and whether the frequency threshold corresponded to the frequency or number of times the lateral orientation of the person must be changed. Clarification is requested.
Claim 24 lines 15-19 recites: “subsequently implement an adjusted position management protocol utilizing the adjusted time or frequency threshold, by applying the adjusted time or frequency threshold to the sensor data indicating the lateral orientation of the person.....”.
Firstly, clarification is requested as to what aspect of the adjusted time or frequency threshold is being utilized to implement the adjusted position management protocol. The term implement means to put into practical effect or to carry out. A protocol cannot be carried out or put into effect “using” a threshold value. A protocol is implemented (carried out) by performing certain actions defined by said protocol. The claim does not recite that the position management protocol is adjusted based on the adjusted threshold so that it can be implemented with the adjusted time or frequency threshold.
If the Applicant’s intention is to set forth that the what is being implemented is an adjusted position management protocol, which incorporates the adjusted time and frequency threshold, the claim should be amended to recite that the position management protocol is adjusted to incorporate the adjusted time and frequency threshold and, that what is being implemented is the position management protocol with the adjusted time or frequency threshold. 
Secondly, the recitation that an adjusted position management protocol is being implemented and that said implementing is by applying the adjusted time or frequency threshold to sensor data is unclear as to whether the claim requires implementing an adjusted position management protocol or, whether it requires implementing the adjusted time or frequency threshold. There is no recitation in the claim that the position management protocol is actually being adjusted based on the adjusted time or frequency threshold. As such, the relationship between the implemented adjusted position management protocol and the applying of the adjusted time or frequency threshold to the sensor data is unclear. Thirdly, it is unclear what aspect of the adjusted time or frequency threshold is being applied to the sensor data. Claim 24 recites that the sensor data provided by the wearable sensor device includes torso inclination angle data and lateral orientation data. See lines 5-6. The claim further recites that the time or frequency threshold “corresponds” to at least one defined lateral orientation or lateral orientation change of the person. There is no time or frequency attribute associated with the inclination angle data and the lateral orientation angle data so that a threshold related to time and frequency can be applied. See comments pertaining the recitation of a “time or frequency threshold corresponding with the defined lateral orientation or orientation change” above. Clarification is requested.
Claim 24 lines 25-26 recites: “identifying based on further sensor data from the at least one sensor, an executed repositioning of the person to an adjusted position”. The claim is unclear as to what aspect of the sensor data provides for the identification that repositioning to an adjusted position has been executed and, the claim is unclear as to whether the determination that a position is adjusted is based on a previous position, a predetermined position and/or a standard. 
Firstly, claim 24 recites that the senor provides data pertaining inclination angle and lateral orientation. See lines 5-6. The Specification at paragraph 14 explicitly defines “position” as the shape that the body takes independent of orientation. As such, position or a change in position (repositioning) cannot be determined from orientation information. Secondly, inclination and orientation data by itself cannot provide indicia that a repositioning has been executed because there is no information in said data pertaining, for example, to a change in orientation or inclination with respect to a reference position and, there is no recitation in the claim that the inclination and orientation data is analyzed to determine whether there has been a change that could be used to identify a repositioning. Clarification is requested.
Claim 24 lines 27-29 recites: “analyzing the adjusted position with respect to the adjusted position management protocol”. It is unclear what aspect of the adjusted position management protocol is used to “analyze” the adjusted position and wo what aspect of the adjusted position is being analyzed. The claim recites that the “position management protocol” defines a time or frequency threshold “corresponding” to lateral orientation or lateral orientation change (see lines 8-10). The claim does not define what an “adjusted position management protocol” defines or comprises. The broadest most reasonable interpretation of the “adjusted position management protocol” is that it defines an adjusted time or frequency threshold corresponding to a lateral orientation or lateral orientation change. There is nothing in the position management protocol related to “position” and the claim does not set forth what is the relationship between the time or frequency threshold and the lateral orientation and, an “adjusted position”. Clarification is requested.
In claim 35  there is lack of antecedent basis in the claim for “wherein the step of applying the
adjusted time or frequency threshold to lateral-orientation-related sensor data received from the wearable sensor device...”. Claim 24, from which claim  35 depends, recites applying the adjusted time or frequency threshold to the sensor data. Further, claim 24 lines 11-12 recites that the received data is inclination angle sensor data indicating the torso inclination angle. Clarification is requested.
	In claim 36 lines 15-16 there is lack of antecedent basis in the claim for “the adjusted orientation angle threshold”. Claim 36 lines 8-9 recites adjusting the “lateral rotation angle threshold”. Clarification is requested.
Claims 8-10, 13 and 21-34  are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections-Response to Arguments
	Applicant arguments filed on 5 June 2020  with regard to the rejection of claims 7-10, 13 and 20-36 as being indefinite under 35 USC 112(b) have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth.



35 USC 101 Rejections-Response to Arguments
	Applicant arguments filed on 5 June 2020  with regard to the rejection of claims 7-10, 13 and 20-36 as being directed to an judicial exception have been considered. 
	A. Claims 7-10, 13, 21-23 and 36 are statutory and patent-eligible under 35 USC 101 as the claims recite the steps of subsequently implementing the position management protocol with an adjusted lateral orientation (claim 7) and rotation (claim 26)  angle threshold wherein the subsequently implementing the position management protocol includes a step of effecting (claim 7) and performing (claim 36) a lateral movement of the person. These steps integrate the recited abstract ideas of “determining a torso inclination angle” (claim 7), “adjusting a lateral rotation angle threshold” (claims 7 and 26) and “identifying a lateral rotation of the person based on the adjusted threshold”  (claims 7 and 26) into a practical application for reducing the development of pressure ulcers. As such, the additional steps recited in claims 7 and 36, when considered in combination, provide an integration into a practical application under Step 2A Prong Two which provides a meaningful limitation on the judicial exceptions. Further, under Step 2B the additional elements recited in claims 7 and 26, when considered in combination, provide an inventive concept as the combination of the steps of implementing a position management protocol defining a lateral rotation angle threshold, using at least one sensor of a wearable sensor device to generate torso inclination angle sensor data, subsequently implementing the position management protocol with an adjusted lateral orientation/rotation angle threshold, receiving orientation-related sensor data from the wearable sensor device, outputting a notification based on the identified lateral rotation of the person and effecting a lateral movement of the person are not well-understood, routine and conventional in the field of patient repositioning monitoring and management.
	B. Claims 24-35 are statutory and patent-eligible under 35 USC 101 as claim 24 recites the additional elements of a wearable sensor device including at least one sensor configured to generate data indicating a torso inclination of a person and the steps of implementing a positioning management protocol defining a time or frequency threshold, receiving torso inclination angle sensor data from the sensor, subsequently implementing an adjusted position management protocol using an adjusted time or frequency threshold and outputting a repositioning notification. These elements when considered in combination, provide are not well-understood, routine and conventional in the field of patient repositioning monitoring and management and therefore, under Step 2B provide an inventive concept that is sufficient to render the claims significantly more than the recited abstract ideas of adjusting a time or frequency threshold, determining a recommended reposition of the person, identifying an executed repositioning of the person and analyzing an adjusted position. 

Statement of the reasons why the instant claims are free of art 
under 35 USC 102 and 35 USC 103
A. Claims 7-10, 13, 21-23 and 36  are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of patient monitoring and pressure ulcer management methods does not teach or fairly suggests methods for managing a position management protocol including the adjustment of a lateral rotation angle threshold defined in a position management protocol as a function torso inclination angle and, including a step of subsequently implementing a position management protocol with the adjusted threshold (as in claims 7 and 36). The closest pertinent prior art in the field teaches the adjustment of an angle in a laterally inclined position to either 30 or 90 degrees based on the patient’s condition and the propensity of developing bed sores but does not teach or suggest that said adjustment is made as a function of the torso inclination angle. See the references to Young, Defloor and Moore cited herein under Citation of Pertinent Prior Art. The only reference which refers to a relationship between a lateral rotation angle concurrently with a torso inclination angle is in the cited prior art to Okawa, M. et al; “Measuring the pressure applied to the skin surrounding pressure ulcers while patients are nursed in the 30° position”; J Tissue Viability. 2005 Jan; 15(1):3-8 (cited by the Examiner as Pertinent Prior Art in the Office Action mailed on 2 October 2019 who refers to the “Rule of 30” in which patients are positioned in a 30 degree laterally inclined position and a 30 degree head elevated position in order to minimize the pressure extended on bony prominences. However, these angles are in a fixed relationship and the broad reference to the “Rule of 30” in Okawa cannot be considered as teaching an adjustment of threshold as required by the claims.
B. Claims 24-35 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of patient monitoring and pressure ulcer management systems does not teach or fairly suggests systems for managing a position management protocol configured to adjust a time or frequency threshold defined in a position management protocol as a function of the torso inclination data measured by a wearable sensor device secured to a person and,  further configured to determine a recommended repositioning of the person based on the adjusted time or frequency threshold. The closest pertinent prior art in the field teaches that the standard repositioning recommended for bedridden patient is between 2-3 hours and up to 4 hours and that the time in which a patient remains in a specific position should is determined based on the observed onset of a pressure ulcer formation and the grade of said pressure ulcer. See Defloor T. et al. cited herein under Citation of Pertinent Prior Art. This standardized protocol does not consider the inclination of the patient’s torso as a parameter for determining a limit on the frequency of repositioning and the time the patient remains in a given position.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trudie Young, “The 30° tilt position vs the 90° lateral and supine positions in reducing the incidence of non- blanching erythema in a hospital inpatient population: a randomised controlled trial”, Journal of Tissue Viability, Volume 14, Issue 3, 2004, Pages 88-96.
Defloor T., Vanderwee K., Wilborn D., Dassen T. (2006) Pressure Ulcer Prevention and Repositioning. In: Romanelli M., Clark M., Cherry G., Colin D., Defloor T. (eds) Science and Practice of Pressure Ulcer Management. Springer, London. Pg. 67-73.
Moore, Z. et al; “A randomised controlled clinical trial of repositioning, using the 30o tilt, for the prevention of pressure ulcers”, Journal of Clinical Nursing (2011), 20, 2633-2644. 

Conclusion
No claims are allowed.
The Applicant is encouraged to contact the Examiner prior to submitting a response this Office Action to discuss potential amendments to the claims to overcome the outstanding rejection and move prosecuting forward. The Examiner can be reached Monday to Friday from 9:00 AM- 1:00 PM EST.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631                             
                                                                                                                                                                           /Lori A. Clow/Primary Examiner, Art Unit 1631